FILED
                                                                                           Nov 19, 2018
                                                                                          08:51 AM(CT)
                                                                                       TENNESSEE COURT OF
                                                                                      WORKERS' COMPENSATION
                                                                                             CLAIMS




             TENNESSEE BUREAU OF WORKERS' COMPENSATION
            IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                             AT NASHVILLE

Maikel Reazkallah,                                  )   Docket No. 2017-06-1519
           Employee,                                )
v.                                                  )
ABM Industries, Inc.,                               )   State File No. 50395-2017
            Employer,                               )
And                                                 )
Agri-General Ins. Co.,                              )   Judge Kenneth M. Switzer
           Carrier.                                 )


                           COMPENSATION HEARING ORDER


       This case came before the Court on November 15, 2018, for a compensation
hearing. Maikel Reazkallah alleged a shoulder injury while working for ABM Industries,
Inc. The issues are Mr. Reazkallah s entitlement to additional temporary partial disability
benefits and permanent partial disability benefits. 1 The Court holds he is not entitled to
these benefits but may return to the authorized physician for any care related to the work
injury for the rest of his life.

                                         History of Claim

      The Court found the following facts after an expedited hearing and summarizes
them below to provide context to this decision.

     Mr. Reazkallah began full-time work for ABM as a cabin cleaner on airplanes in
May 2017. After his hire, he informed his supervisor that medical restrictions from a

1
  The Court's authority is limited within the Workers' Compensation Law to "determine claims for
compensation" and, following an evidentiary hearing, to issue an order "for payment of benefits." Tenn.
Code Ann. §§ 50-6-238(a)(3), 50-6-239(c)(2) (2018). Mr. Reazkallah requested that this Court order
ABM to discipline a former supervisor and take steps to remediate problems regarding his TSA security
clearance and credit score. These requests exceed the Court's authority and will not be addressed, other
than to note that after the hearing ABM on its own initiative wrote a letter to Bay Area Credit Service
asking that it take action to correct Mr. Reazkallah's credit score.

                                                   1
previous, unrelated injury prevented him from lifting any item heavier than ten pounds
and limited the use of his right shoulder. On July 6, despite these restrictions, the
supervisor asked Mr. Reazkallah to place a heavy bag of trash inside a dumpster with
walls higher than his shoulders, resulting in injury to his right shoulder.

       ABM provided authorized treatment at U.S. HealthWorks. At the first visit,
providers diagnosed a shoulder strain and assigned restrictions. The restrictions remained
in place, with minor changes, until the final visit on August 21, when the providers
discharged Mr. Reazkallah and returned him to full-duty at maximum medical
improvement. ABM filed a C-32 confirming the maximum medical impairment date of
August 21, 2017. Dr. Harold Nevels, the authorized physician, assigned a zero-percent
permanent impairment. Mr. Reazkallah did not introduce any medical evidence with a
different impairment rating or referring him to a specialist. He testified that he wishes to
see "any doctor" at the compensation hearing. ABM's lawyer stated that Mr. Reazkallah
never requested this but agreed that he may see Dr. Nevels for treatment related to the
work injury. Therefore, this is not an issue.

       As for his claim for unpaid bills, Mr. Reazkallah received a statement from his
emergency room visit totaling $1,173 after the work injury. ABM agreed to pay this bill
at mediation. Mr. Reazkallah stated at this hearing that ABM paid it, and he introduced
no other unpaid medical bills. Therefore, this is also no longer an issue.

        Concerning his claim for temporary disability benefits, after the expedited hearing,
the Court ordered payment of $1,19 5.49 for the time frame of July 11 through August 21.
ABM complied with the order. At the compensation hearing Mr. Reazkallah introduced
no additional medical records of restrictions after August 21, 2017. He simply argued
that the sum was insufficient.

                       Findings of Fact and Conclusions of Law

      Mr. Reazkallah must prove every element of his claim by a preponderance of the
evidence at a compensation hearing.

       The Court first considers Mr. Reazkallah's entitlement to additional temporary
partial disability benefits. An injured worker may be entitled to temporary partial
disability benefits when the temporary disability resulting from a work-related injury is
not total. See Tenn. Code Ann. § 50-6-207(1)-(2). Temporary restrictions assigned by
physicians during an injured worker's medical treatment do not establish an entitlement
to continued temporary disability benefits if the employee is able to work without loss of
income. Frye v. Vincent Printing Co., 2016 TN Wrk. Comp. App. Bd. LEXIS 34, at *16
(Aug. 2, 2016).



                                             2
        Here, Mr. Reazkallah did not satisfy his burden regarding the existence of
temporary restrictions beyond those removed by Dr. Nevels on August 21, 2017. Mr.
Reazkallah failed to offer any proof of additional restrictions beyond that date. He
argued that the total paid under the expedited hearing order was insufficient. Section 50-
6-207(2)(A) limits an injured employee's temporary partial disability benefits to "sixty-
six and two thirds percent" of the difference between the worker's average weekly wage
at the time of the injury and the wage he earns in his partially disabled condition. 2 The
statute gives the Court no discretion to raise that amount. Therefore, Mr. Reazkallah is
not entitled to additional temporary disability benefits.

       Second, according to the dispute certification notice, Mr. Reazkallah seeks
permanent partial disability benefits.     Tennessee Code Annotated section 50-6-
20 17(3)(A) provides that these benefits are available "[i]n case of disability partial in
character but adjudged to be permanent, at the time the employee reaches maximum
medical improvement." In this case, Dr. Nevels found no permanent disability, and Mr.
Reazkallah introduced no contrary evidence. The Court holds he is not entitled to these
benefits.

      In sum, Mr. Reazkallah has not shown entitlement by a preponderance of the
evidence to temporary or permanent partial disability benefits.

          IT IS, THEREFORE, ORDERED as follows:

       1. Mr. Reazkallah's requests for additional temporary partial disability benefits and
          permanent partial disability benefits are denied.

      2. ABM shall provide future, lifetime medical benefits for Mr. Reazkallah's work-
         related shoulder injury under Tennessee Code Annotated section 50-6-
         204(a)(l)(A). Dr. Nevels remains the treating physician.


      3. ABM shall pay costs of $150.00 to the Court Clerk within five business days
         under Tennessee Compilation Rules and Regulations 0800-02-21-.07.

      4. ABM shall prepare and file with the Court Clerk a Statistical Data Form (SD2)
         within ten business days of entry of this order.

      5. Absent an appeal, this order shall become final thirty days after issuance.




2
    ABM paid his full hourly wage when Mr. Reazkallah worked light duty.

                                                    3
                                ENTERED November 19,2018.




                                Court of Workers' Compensat n Claims


Exhibits:
   1. Affidavit
   2. First Report of Injury
   3. Wage Statement
   4. ~edicalrecords
   5. Employee's Responses to Interrogatories
   6. Total Health work restrictions
   7. Employee "Transitional Duty" Agreement
   8. AB~ payroll records for Mr. Reazkallah
   9. Proof of compliance with Expedited Hearing Order
   lO.Form C-32/Final ~edical Report/Dr. Nevels' CV

Technical Record:
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Employer's and Carrier's Witness and Exhibit Statement
   5. Employer's and Carrier's Expedited Hearing Brief
   6. Employer's and Carrier's Amended Witness and Exhibit List
   7. Expedited Hearing Order
   8. Order Setting Compensation Hearing
   9. Employer's Pre-~ediation Statement
   10. Dispute Certification Notice (includes additional issues)
   11. Pre-Compensation Hearing Statement




                                         4
                           CERTIFICATE OF SERVICE

       I certify that a copy of the Compensation Hearing Order was sent to these
recipients by the following methods of service on November 19,2018.

Name                       Certified Via       Via     Service sent to:
                           Mail      Fax       Email
Maikel Reazkallah, self-      X                  X     maikel.reazkallah@;tahoo.com
represented employee                                   453 Cedar Park Circle
                                                       LaVergne TN 37086
David Deming,                                    X     ddeming@manierherod .com
employer's attorney                                    tjoiner@manierherod.com




                                      Penny Sh u , Clerk of Court
                                      Court of 'V~ · orkers' Compensation Claims
                                      WC.CourtClerk@tn.gov




                                           5
                                 II
                                  I                                                       'I



                          Compensation Hearing Order Right to Appeal:

     If you disagree with this Compensation Hearing Order, you may appeal to the Workers'
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers'
Compensation Appeals Board, you must:

    1. Complete the enclosed form entitled: "Compensation Hearing Notice of Appeal," and file
       the form with the Clerk of the Court of Workers' Compensation Claims within thirty
       calendar days of the date the compensation hearing order was filed. When filing the
       Notice of Appeal, you must serve a copy upon the opposing party (or attorney, if
       represented).

   2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
      calendar days after filing of the Notice of Appeal. Payments can be made in-person at
      any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
      alternative, you may file an Affidavit of Indigency (form available on the Bureau's
      website or any Bureau office) seeking a waiver ofthe filing fee. You must file the fully-
      completed Affidavit of Indigency within ten calendar days of filing the Notice of
      Appeal. Failure to timely pay the filing fee or file the Affidavit of lndigency will
      result in dismissal of your appeal.

   3~   You bear the responsibility of ensuring a complete record on appeal. You may request
        from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
        reporter must prepare a transcript and file it with the court clerk within fifteen calendar
        days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
        evidence prepared jointly by both parties within fifteen calendar days of the filing of the
        Notice of Appeal. The statement of the evidence must convey a complete and accurate
        account of the hearing. The Workers' Compensation Judge must approve the statement
        of the evidence before -the record is submitted to the Appeals Board. If the Appeals
        Board is called upon to review testimony or other proof concerning factual matters, the
        absence of a transcript or statement of the evidence can be a significant obstacle to
        meaningful appellate review.

   4. After the Workers' Compensation Judge approves the record and the court clerk transmits
      it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
      party has fifteen calendar days after the date of that notice to submit a brief to the
      Appeals Board. See the Practices and Procedures of the Workers' Compensation
      Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court's
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann.§ 50-6-239(c)(7).
For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
II                                                                                                                      I.
 '                                                                                                                       I




                                    Tennessee Bureau of Workers' Compensation
                                           220 French Landing Drive, 1-B
                                             Nashville, TN 37243-1002
                                                      800-332-2667

                                               AFFIDAVIT OF INDIGENCY


     I,                                                , having been duly sworn according to law, make oath that
     because of my poverty, I am unable to bear the costs of this appeal and request that the filing fee to appeal be
     waived. The following facts support my poverty.

     1. Full Name:_ _ _ _ __ _ _ _ _ __                       2. Address: - - - - - - - -- - - --

     3. Telephone Number: - - - - - - - - -                   4. Date of Birth: - - - - -- - - -- -

     5. Names and Ages of All Dependents:

             - - - - - - - - - - - - - - -- - Relationship: - - - - - - -- - - -- -

             - - - - - - - - - - - - - -- --                  Relationship: - - - - - -- - - -- - -

             - - - - - - - - - - -- - -- - - Relationship: - - - -- - -- - - - - -

             - - - - - - - - - - - - - - -- -                 Relationship: - - - - - - -- - - -- -

     6. I am employed by: - - - - - - - - - - -- - - -- - - - - - -- - - -- - -

             My employer's address is: - - - - -- - - - -- - - - - - -- - -- - - - -

             My employer's phone number is: - - - -- - - - -- - - - - - -- - - -- - -

     7. My present monthly household income, after federal income and social security taxes are deducted, is:

     $ _ _ _ _ _ __

     8. I receive or expect to receive money from the following sources:

             AFDC            $            per month           beginning
             SSI             $            per month           beginning
             Retirement      $            per month           beginning
             Disability      $            per month           beginning
             Unemployment $               per month           beginning
             Worker's Camp.$              per month           beginning
             Other           $            per month           beginning



     LB-1108 (REV 11/15)                                                                               RDA 11082
9. My expenses are:     ! ~                                                      li
                                                                                  I
                          '

        Rent/House Payment $              per month     Med icai/Dental $ _ _ ___ per month

        Groceries       $           per month           Telephone       $ _ __ _ _ per month
        Electricity     $           per month           School Supplies $ _ _ _ _ _ per month
        Water           $           per month           Clothing        $ _ _ _ _ _ per month
        Gas             $           per month           Child Care      $ _ _ _ _ _ per month
        Transportation $            per month           Child Support   $ _ _ _ _ _ per month
        Car             $            per month
        Other           $           per month (describe:


10. Assets:

        Automobile              $ _ _ _ __
                                                        (FMV) - - - - - - - - - -
        Checking/Savings Acct. $ _ _ _ __
        House                   $ _ _ __
                                                        (FMV) - - - - - - - - - -
        Other                   $ _ _ _ __              Describe:_ _ _ _ __ _ __ __


11. My debts are:

        Amount Owed                     To Whom




I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.




APPELLANT



Sworn and subscribed before me, a notary public, this

____ dayof _____________________ , 20_ __




NOTARY PUBLIC

My Commission Expires:_ _ _ _ _ _ __




LB-1108 (REV 11/15)                                                                          RDA 11082